Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawing
1.	 Drawing filed on 07/15/2021 has been accepted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Reid (US 2015/0314436 A1) describes a method and apparatus for performing an operation on a surface of a structure. An assembly system may comprise a motion platform and a mobile platform. The motion platform may be configured to be positioned below the surface of the structure to perform the operation on the surface. The mobile platform may be configured to carry the motion platform across a floor of a manufacturing environment from a first location to a second location.

DesJardien (US 9708079 B2) describes a method and apparatus for performing an operation on a work surface of a structure. The apparatus may comprise a motion platform and an overhead support system. The motion platform may be configured to be positioned above the work surface of the structure to perform 

Gibson (US 8264219 B2) describes an in-line pipe inspection tool has one or more inspection platforms (28, 30) which are connected to an elongate wheeled trolley by link arms (20 to 26). The trolley unit (10, 12) has drive means for driving the point of connection of the first link arm (20, 22) to the trolley (10) relative to the point of connection of the second link arm (24, 26) to the trolley (12), thereby to move the inspection platforms (28, 30) in a direction perpendicular to the direction of elongation of the trolley (10, 12). Thus the inspection platforms (28, 30) are movable which is relative to the trolley (10, 12) to permit the tool to be adapted to pipelines of different diameters. Moreover, the platforms (28, 30) preferably have permanent magnets which contain a rotatable magnet. The rotatable magnet permits the net magnetic field generated by the platform to be varied.

Motzer (US 2016/0274066 A1) describes method and apparatus for enabling ultrasonic inspection of a changing, insufficiently defined or unknown shape (e.g., a variable radius or a noncircular radius caused by the use of soft tooling) at a rate that meets production requirements. The apparatus comprises a linear ultrasonic array (i.e., sensor) incorporated in a toppler, which in turn is slidably supported by an oscillating sensor mechanism carried by a traveling trailer 

Hamilton (US 2013/0180450 A1) describes a single, flexible, robust and low rate capable manufacturing platform that may be associated with caseless munitions firing circuits, nano and microelectromechanical (“NEMS” and “MEMS”) devices, and/or fractal antennas is described. The platform may be designed for extensive research and development in printed electronics, 3D thermo-plastics and low melt metal casting, light machining, and other processing operations necessary for the integrated fabrication of various components, such as caseless munitions components. The platform may be used in a remote location.

Georgeson (US 10814480 B2) describes apparatus and methods that can be used to stabilize the distal end of an arm (and an end effector attached thereto) of an automated extended-reach tool-equipped assembly. Stabilization is provided by three or more stabilizers, each comprising a stationary part and a movable part. Each stationary part has a fixed location relative to the end effector; each movable part is translatably coupled to a respective stationary part and comprises a contactor disposed at a distal end of the movable part. When the stabilizers are actuated, the contactors are translated toward and into contact .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. BRYAN MASSEY on May 19, 2021.
The application has been amended as follows: 

1.  (Original)  A non-destructive inspection system, comprising:
	a motion platform; and
a tool assembly, coupled to the motion platform such that the tool assembly is movable relative to the motion platform, wherein the tool assembly comprises an inspection tool assembly, the inspection tool assembly comprising:
a base structure coupled to the tool assembly; and
a plurality of probe assemblies coupled to the base structure, each probe assembly comprising a first linear actuator and a probe, different from the probe of any other one of the plurality of probe assemblies, for inspecting a different structural feature of a structure, wherein each probe is moveable, along a first axis relative to another one of the probes and 

	2.  (Original)  The non-destructive inspection system according to claim 1, wherein:
the inspection tool assembly further comprises a second linear actuator coupled to the base structure and each of the plurality of probe assemblies; and
the second linear actuator is configured to move the plurality of probe assemblies along a second axis substantially perpendicular to the first axis.

3.  (Original)  The non-destructive inspection system according to claim 2, further comprising a controller, configured to actuate the first linear actuators to position one of the plurality of probes into a scanning position and to position the other probes into a non-scanning position.

4.  (Original)  The non-destructive inspection system according to claim 3, wherein:
the first axis passes through a reference point of the tool assembly;
the one of the plurality of probe assemblies in the scanning position is aligned with the reference point such that the first axis passes through the one of the plurality of probe assemblies; and
the other probe assemblies in the non-scanning position are not aligned with the reference point such that the first axis does not pass through the other probe assemblies.

5.  (Original)  The non-destructive inspection system according to claim 3, wherein:

an offset of the position of the one of the plurality of probe assemblies, that is positioned in the scanning position, relative to the reference point is determined for scanning.

6.  (Original)  The non-destructive inspection system according to claim 1, wherein each probe of the plurality of probe assemblies is rotatable about a first radial axis, parallel to the first axis, and is rotatable about a second radial axis, substantially perpendicular to the first axis and the first radial axis.

7.  (Original)  The non-destructive inspection system according to claim 1, wherein:
a probe assembly of the plurality of probe assemblies comprises a plurality of probes; and 
while at least another of the plurality of probe assemblies is in a non-scanning position, the plurality of probes are configured to scan the structure simultaneously when the probe assembly is in a scanning position.

8.  (Original)  The non-destructive inspection system according to claim 1, further comprising one or more sensors, wherein a probe assembly of the plurality of probe assemblies is selected to be in a scanning position and another probe assembly of the plurality of probe assemblies is selected to be in a non-scanning position based on data about the structure captured using the one or more sensors.

9.  (Original)  The non-destructive inspection system according to claim 1, wherein the plurality of probe assemblies comprises a first probe assembly that comprises a first probe for scanning substantially even areas of the structure and a 

10.  (Currently Amended)  A method of scanning a structure using the [[a]] non-destructive inspection system of claim 1, the method comprising:
moving a first probe assembly of the plurality of probe assemblies of the [[an]] inspection tool assembly probe of the first probe assembly is configured to 
moving a second probe assembly of the plurality of probe assemblies of the inspection tool assembly into the scanning position, the probe of the second probe assembly is configured to 
scanning the structure using the 

11.  (Currently Amended)  The method according to claim 10, wherein:
the step of moving the first probe assembly out of the scanning position comprises actuating [[a]] the first linear actuator coupled to the first probe assembly, along [[a]] the first axis in a first direction; and
the step of moving the second probe assembly into the scanning position comprises actuating [[a]] the first linear actuator coupled to the second probe assembly, along the first axis in a second direction opposite the first direction.

12.  (Original)  The method according to claim 11, further comprising actuating a second linear actuator, coupled to the first probe assembly and the 

	13.  (Original)  The method according to claim 12, wherein:	the first axis passes through a reference point of the tool assembly; and
the first axis passes through the second probe assembly when in the scanning position.

14.  (Original)  The method according to claim 12, further comprising determining an offset of the scanning position of the second probe assembly along the second axis in relation to a reference point of the tool assembly.

15.  (Currently Amended)  The method according to claim 10, wherein moving the first probe assembly out of the scanning position and moving the second probe assembly into the scanning position further comprises actuating a radial actuator coupled to the inspection tool assembly about a radial axis, where the first probe assembly and the second probe assembly are non-movably fixed to the inspection tool assembly and are offset from each other.

16.  (Currently Amended)  The method according to claim 10, wherein moving the first probe assembly out of the scanning position and moving the second probe assembly into the scanning position further comprises actuating a first radial actuator coupled to the first probe assembly and actuating a second radial actuator coupled to the second probe assembly.
 
, the probe[[s]] of the first probe assembly and the probe[[s]] of the second probe assembly.

	18.  (Currently Amended)  The method according to claim 10, further comprising: 
	receiving a plurality of data sets, at a computing device, that the 
	generating a single scan of the structure based on the plurality of data sets.

	19.  (Currently Amended)  A non-destructive inspection system, comprising:
	a motion platform; and
a tool assembly, coupled to the motion platform such that the tool assembly is movable relative to the motion platform, wherein the tool assembly comprises an inspection tool assembly that comprises a base structure and a plurality of probe assemblies coupled to the base structure, each probe assembly comprising a first linear actuator and a probe, different from the probe of any other one of the plurality of probe assemblies, for inspecting a different structural feature of a structure, wherein each probe is moveable, along a first axis relative to another one of the probes and substantially perpendicular to the base structure, using the first linear actuator of the corresponding one of the plurality of probe assemblies 
t least one radial actuator to move at least one of the plurality of probe assemblies into a scanning position.

	20.  (Currently Amended)  The non-destructive inspection system according to claim 19, wherein the at least one radial actuator is one of:
	coupled to the inspection tool assembly to move the inspection tool assembly in a radial direction; or
	a plurality of radial actuators each coupled to a corresponding one of the plurality of probe assemblies to individually move each of the plurality of probe assemblies in a radial direction.


	Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 
Regarding claim 1: 
The primary reason for the allowance of claim 1 is the inclusion of a non-destructive inspection system, comprising: a plurality of probe assemblies coupled to the base structure, each probe assembly comprising a first linear actuator and a probe, different from the probe of any other one of the plurality of probe assemblies, for inspecting a different structural feature of a structure, 

Claims 2-18 are allowed due to their dependency on claim 1.

Regarding claim 19: 
The primary reason for the allowance of claim 19 is the inclusion of a non-destructive inspection system, comprising: a base structure and a plurality of probe assemblies coupled to the base structure, each probe assembly comprising a first linear actuator and a probe, different from the probe of any other one of the plurality of probe assemblies, for inspecting a different structural feature of a structure, wherein each probe is moveable, along a first axis relative to another one of the probes and substantially perpendicular to the base structure. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 20 is allowed due to their dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact information

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 20, 2021